United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 19, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 02-31132
                         Conference Calendar


VINCENT MARK CASTILLO,

                                     Plaintiff-Appellant,
versus

MELISSA HEBERT, Parole Officer; MICHAEL MCNULTY, Judge;
JOE ROBERTS, Assistant District Attorney; HARRY LEE;
UNIDENTIFIED PARTIES,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                        USDC No. 02-CV-792
                       --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Vincent Mark Castillo, proceeding pro se and in forma

pauperis, appeals the dismissal with prejudice of his 42 U.S.C.

§ 1983 complaint.

     Castillo does not challenge the district court’s reasons for

dismissing his claims against the various defendants related to

the probation revocation proceedings.    See Brinkmann v. Dallas

County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

He merely reiterates his assertion that he was never actually on

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-31132
                                 -2-

probation and that the revocation proceeding was thus unlawful.

Thus, Castillo has abandoned any challenge to the district

court’s reasons for dismissing his claims concerning the

probation revocation proceeding.     See id.

     Liberally construed, Castillo’s brief contains an assertion

that the district court erred in dismissing his claims with

prejudice after he sought leave to withdraw them until such time

as the Heck** conditions were met.    Castillo has not shown that

the district court erred in dismissing his claims with prejudice.

Boyd v. Biggers, 31 F.3d 279, 282-84 (5th Cir. 1994).

     To the extent that Castillo seeks habeas corpus relief with

respect to his probation revocation proceeding, this appeal from

the dismissal of his 42 U.S.C. § 1983 complaint is not the proper

forum within which to seek such relief.      Castillo’s appeal is

without arguable merit and is frivolous.       See Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983).      Because the appeal is

frivolous, it is DISMISSED.   See 5TH CIR. R. 42.2.

     Castillo is cautioned that future frivolous appeals filed

by him or on his behalf will invite the imposition of sanctions.

He is further cautioned to review any pending appeals to ensure

that they do not raise arguments that are frivolous.

     APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED.




     **
          Heck v. Humphrey, 512 U.S. 477 (1994).